■Ludeling, C. J.
This suit was instituted in the parish court of the parish of Assumption by tbe beneficiary heirs of E, B. Pennisson and *132his wife, Rosalie Trahan, to affect a partition of the property of the successions of their parents, between themselves and their co-heirs, the defendants, some of whom are minors.
A plea to the jurisdiction of tho parish court, raiione materia), was filed by tlie representatives of the minor defendants, which was sustained, and the suit .was dismissed. The plaintiffs have appealed.
Etienne B. Pennisson died in 1856, aud his wife died in-1864. No administrator has been appointed to either succession. The plaintiffs have accepted the succession, with benefit of inventory. Several of the defendants are minors, and none of the heirs have accepted the succession unconditionally. The property to be partitioned is, therefore, still the property of the successions of E. B. Pennisson and Rosalie Trahan. The object of this suit is evidently a settlement of the successions of E-. B. Pennisson and wife; and “ all successions shall be opened and settled in the parish courts.’’ Constitution, article 87.
It is therefore ordered and adjudged that tho judgment of tho parish ■court be avoided, and that the exception to the jurisdiction of the parish court be overruled. It is further ordered that the case be remanded to the parish court, to be proceeded with according to law, ■ and that the appellees pay the costs of this appeal.